Citation Nr: 0523051	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for residuals of excision of dermatofibrosarcoma of 
the left thigh.

2.  Entitlement to service connection for low back pain with 
degenerative joint disease/degenerative disc disease, with 
scoliosis and limited motion, claimed as secondary to the 
service-connected residuals of excision of 
dermatofibrosarcoma of the left thigh.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, to include a period of Vietnam service from 
September 14, 1966, to September 10, 1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the RO that denied a 
compensable disability rating for service-connected residuals 
of excision of dermatofibrosarcoma of the left thigh, that 
denied service connection for PTSD, and that denied secondary 
service connection for low back pain with degenerative joint 
disease/degenerative disc disease, with scoliosis and limited 
motion.  The veteran filed a notice of disagreement (NOD) in 
September 2003, and the RO issued a statement of the case 
(SOC) in December 2003.  The veteran filed a substantive 
appeal in February 2004.

The Board's decision on the claim for secondary service 
connection for low back pain with degenerative joint 
disease/degenerative disc disease, with scoliosis and limited 
motion, is set forth below.  The claims for service 
connection for PTSD, and for a compensable disability rating 
for service-connected residuals of excision of 
dermatofibrosarcoma of the left thigh, are addressed in the 
remand following the order; those matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence dated in March 2004, the veteran appeared to 
raise the issue of secondary service connection for 
peripheral neuropathy, as a complication of his diabetes 
mellitus.  In May 2004, the veteran's representative raised 
the issue of a total disability rating based on individual 
unemployability (TDIU).  As these issues have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for low back pain 
with degenerative joint disease/degenerative disc disease, 
with scoliosis and limited motion has been accomplished.

2.  The only competent on the question of whether there is a 
medical relationship between current low back disability and 
service weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for low back pain with 
degenerative joint disease/degenerative disc disease, with 
scoliosis and limited motion, as secondary to the service-
connected post-operative residuals of excision of 
dermatofibrosarcoma of the left thigh, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for a compensable disability 
rating for residuals of excision of dermatofibrosarcoma of 
the left thigh, and for service connection for low back pain 
with degenerative joint disease/degenerative disc disease, 
with scoliosis and limited motion, has been accomplished.

Through the December 2003 SOC, and the December 2002 and 
February 2003 letters, the veteran and his representative 
have been notified of the legal authority governing the claim 
, the evidence that has been considered in connection with 
this appeal, and the bases for the denial of the claim.  
After each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's December 2002 and February 
2003 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of:  (1) the evidence that 
is needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  The Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, with regard to the 
issue decided, the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after notice 
was provided.

As indicated above, the RO issued the December 2003 SOC 
explaining what was needed to substantiate the claim within 
seven months of the May 2003 rating decision on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of December 2002; 
the veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's private medical records, and has arranged 
for the veteran to undergo VA examination in connection with 
the claim decided, report of which is of record.  The veteran 
also has been given opportunities to submit and/or identify 
evidence to support his claim.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal for service 
connection for low back pain with degenerative joint 
disease/degenerative disc disease, with scoliosis and limited 
motion.

II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded for disability, "proximately due to or the 
result of a service-connected disease or injury ..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran asserts that his low back pain with degenerative 
joint disease/degenerative disc disease, with scoliosis and 
limited motion is a result of the weakness of his leg 
muscles, causing problems with walking and resulting in 
severe back pain.

During an August 1992 VA examination, the veteran reported 
ongoing problems with his back.  On examination, objective 
findings reflected a normal back.

Private medical records from Fred D. McQueen, dated in July 
1998 and received Jr., M.D., in February 2003, show an 
assessment of degenerative disc disease of the dorsal spine.  
Records show that the veteran reported problems with nerve 
involvement with his feet.  Dr. McQueen opined that his 
problem may be with his lumbar spine, probably secondary to 
his gait, which had changed because of his knee pain.

VA outpatient treatment records show that the veteran 
reported low back pain in November 2002 of two months' 
duration.  On examination, there was paravertebral tenderness 
of the lower back.  X-rays revealed scoliosis of the lumbar 
spine and degenerative changes at L4-L5 and L5-S1.

Private medical records from J. Stanley Vetter, M.D., 
received in December 2002 show that the veteran had 
complained of lower back pain in June and July 2002.

The veteran underwent a VA examination in April 2003.  He 
then reported that he did not have pain in the low back, but 
that he did have weakness, especially when he had been on his 
feet for several hours.  The veteran examination did not 
report additional limitation of motion or function, or any 
flare-ups.  He did not use crutches, cane, or any kind of 
back brace, and had no surgery on his back.  He was able to 
do his usual daily activities.  On examination, range of 
motion of the lumbar spine was to 90 degrees on flexion, to 
30 degrees on extension, to 35 degrees on bilateral lateral 
bending with some pain, and to 35 degrees on bilateral 
rotation without pain.  The veteran could stand on his toes 
and heels, and could squat.  The examiner noted that there 
was no additional limitation caused by pain, fatigue, 
weakness, or lack of endurance during repetitive use.  The 
veteran appeared to have a slight scoliosis to the right.  
There were no spasms and no tenderness.  Neurologically, deep 
tendon reflexes were normal, and gross sensation was within 
normal limits.  X-rays revealed mild degenerative changes of 
the lower lumbar spine.  The VA examiner opined that the 
veteran's scoliosis or degenerative joint 
disease/degenerative disc disease were not caused by the 
residuals of excision of dermatofibrosarcoma of the left 
thigh.

An MRI scan of the veteran's lumbar spine in October 2003 
showed mild spinal stenosis at L4 from generalized disc bulge 
and facet hypertrophy.
 
Considering the evidence of record in light of the above-
cited criteria, the Board finds that there is no basis for a 
grant of secondary service connection for low back pain with 
degenerative joint disease/degenerative disc disease, with 
scoliosis and limited motion.

The Board points out that the veteran underwent VA 
examination by an orthopedist to obtain medical information 
as to the nature and etiology of any low back disability.  As 
indicated above, the April 2003 VA examiner opined that the 
veteran's low back disabilities were not caused by his 
service-connected residuals of excision of 
dermatofibrosarcoma of the left thigh.  Further, Dr. McQueen 
had indicated that the veteran's low back disabilities were 
probably secondary to his altered gait due to knee pain.  The 
Board observes that service connection has not been granted 
for a knee disability.  Hence, while the veteran has been 
diagnosed post-service with low back disabilities, the only 
competent medical evidence to address the question of 
etiology of low back problems attributes them to another 
source, and, thus, weighs against the claim.  The Board also 
points out that neither the veteran nor his representative 
has even alluded to the existence of any evidence to support 
the claim.  

The Board does not doubt the sincerity of the veteran's 
beliefs; however, as a layperson without the appropriate 
training and expertise, the veteran simply is not competent 
to render a probative opinion on a medical matter, such as 
the etiology of the disability for which service connection 
is sought.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Under these circumstances, the claim for secondary service 
connection for low back pain with degenerative joint 
disease/degenerative disc disease, with scoliosis and limited 
motion must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence simply 
does not support the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for low back pain with degenerative joint 
disease/degenerative disc disease, with scoliosis and limited 
motion, as secondary to the service-connected post-operative 
residuals of excision of dermatofibrosarcoma of the left 
thigh, is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development needed to fairly adjudicate 
the claims on appeal for service connection for PTSD, and for 
a compensable disability evaluation for residuals of excision 
of dermatofibrosarcoma of the left thigh has not been 
accomplished.

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f) (2004).  

The evidence reflects that the veteran has been clinically 
assessed with PTSD as a result of military trauma.  However, 
further RO action is needed to ascertain whether there is 
credible supporting evidence that a claimed in-service 
stressor(s) occurred, and, if so, whether there is a medical 
link between any corroborated stressor(s) and the veteran's 
current symptoms.  

The veteran has claimed in-service stressful experiences 
associated with his assignment as a truck driver.  He has 
reported that, while delivering supplies and ammunition in 
Vietnam, his convoy came under small arms fire several times, 
including an incident across the Pontoon Bridge at Nha-Trang 
during the months of April through July 1967.  The veteran 
also has claimed that his company came under fire several 
times, and had to set up perimeters.  The veteran was 
assigned to a 50-caliber machine gun for one corner of the 
perimeter, and was afraid during every attack.  The veteran 
has claimed, as an in-service stressor, the suicidal death of 
a comrade in his unit (blew his head off) during the months 
of June or July 1967.  The veteran reported hearing a shot 
coming from a hut, and ran in to see what happened.  There 
was a young man with blood everywhere, and parts of his 
head/brains all over the place.  Another in-service stressful 
experience was riding in an airplane from Cam Ranh Bay to 
Saigon, when one of the engines went out and the other one 
caught on fire; fortunately, the pilot was able to land the 
plane.

Of the in-service stressful experiences claimed by the 
veteran, the one that appears to be independently verifiable 
is his claim that his company came under several attacks.  
The Board notes that, while the veteran indicated that none 
of the stressful experiences occurred during his first five 
months in Vietnam, the veteran did not identify specific 
dates for the claimed in-service event.

After obtaining further information from the veteran, the RO 
should attempt to corroborate the specifically claimed in-
service event independently through all appropriate sources, 
to include contact with the United States Armed Services 
Center for Research of Unit Records (CURR), and any other 
appropriate source(s), to obtain any information that 
corroborates the occurrence of the claimed stressors.  This 
should include obtaining morning reports and operational 
reports for the unit(s) with which the veteran served, if 
appropriate.  The RO is reminded, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

If the occurrence of a claimed stressor is independently 
corroborated, then the  RO should arrange for the veteran to 
undergo VA examination for the purposes of determining 
whether the corroborated in-service event is sufficient to 
support a diagnosis of PTSD.  The veteran is hereby advised 
that a failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Pertinent to the claim for a compensable disability rating 
for residuals of excision of dermatofibrosarcoma of the left 
thigh, it appears that the RO did not explicitly cite to 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805 in either its rating decision or SOC, all of which 
are which are relevant to the veteran's claim.  Hence, a 
remand of this matter is necessary to avoid any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Further, the Board notes that service connection has 
been established for post-status dermatofibrosarcoma, left 
thigh, with a 7 by 0.5 centimeter scar and weakness.  As VA 
is not precluded from assigning separate evaluations for 
separate and distinct disability arising out of the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14 (see Esteban v. Brown, 
6 Vet. App. 259, 261 (1994)), the RO's adjudication of the 
claim should also include consideration of whether evaluation 
of any aspect of the veteran's service-connected disability 
under any additional diagnostic code is warranted.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal 
for service connection for PTSD and for a compensable 
disability rating for residuals of excision of 
dermatofibrosarcoma of the left thigh, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal for 
service connection for PTSD and for a compensable disability 
rating for residuals of excision of dermatofibrosarcoma of 
the left thigh.  The SSOC that explains the basis for the 
RO's determinations must include citation to the current, 
pertinent legal authority for service connection for PTSD-
i.e., 38 C.F.R. § 3.304(f) (2004), and citation to the all 
applicable diagnostic codes for evaluating the veteran's 
residuals of excision of dermatofibrosarcoma of the left 
thigh.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD-specifically, the attacks of his 
company in Vietnam.  Such information 
should include more specific dates (month 
and year) (if possible), the veteran's 
assigned unit, and the location of the 
incident.  The veteran is advised that 
this information is vitally necessary, 
and that he must be as specific as 
possible, since without such detailed 
information, an adequate search for 
verifying information cannot be 
conducted.  

4.  The RO should undertake necessary 
action to verify the claimed stressor 
identified above through independent 
means.  This should include contact with 
CURR and any other appropriate source(s), 
as necessary, to obtain any available 
information (to include morning reports 
and operational reports for the veteran's 
unit(s), if appropriate), which might 
corroborate the veteran's alleged in-
service stressor.  The RO should forward 
to each contacted entity all supporting 
evidence, to include copies of the 
veteran's DD Form 214 and DA Form 20.  
Any additional action necessary for 
independent verification of reported 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  

If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

5.  The RO should prepare a report 
detailing the nature of any specific in-
service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development requested in 
paragraphs 6 and 7, below, and then 
proceed with paragraph 8.  

6.  If evidence corroborating the 
occurrence of a claimed in-service 
stressful experience is received, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

7.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
for service connection for PTSD and for a 
compensable disability rating for 
residuals of excision of 
dermatofibrosarcoma of the left thigh, in 
light of all pertinent evidence and legal 
authority. 

10.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. § 3.304(f), and citation to 
Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805, as well as citation to 
alternative diagnostic codes) that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


